Name: Commission Regulation (EC) No 1515/1999 of 12 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities13. 7. 1999 L 177/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1515/1999 of 12 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 13. 7. 1999L 177/2 ANNEX to the Commission Regulation of 12 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 61,9 628 130,8 999 96,4 0709 90 70 052 53,6 999 53,6 0805 30 10 382 54,4 388 55,8 524 44,8 528 63,1 999 54,5 0808 10 20, 0808 10 50, 0808 10 90 388 77,8 400 77,6 508 79,6 512 53,0 524 58,7 528 51,0 804 100,1 999 71,1 0808 20 50 388 98,4 512 46,1 528 56,9 999 67,1 0809 10 00 052 141,4 064 65,8 999 103,6 0809 20 95 052 183,6 061 155,0 064 96,9 066 120,3 068 90,6 400 195,7 616 171,9 999 144,9 0809 40 05 064 106,1 624 258,0 999 182,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.